Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 1 of 24 PageID #: 1349




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ROGER BLUM,                               )
                                          )
           Petitioner,                    )
                                          )
      v.                                  )         Case No. 4:18 CV 1203 CDP
                                          )
DAVID SCHMITT,                            )
                                          )
           Respondent.                    )

                          MEMORANDUM AND ORDER

      Petitioner Roger Blum is civilly committed in the custody of the Missouri

Department of Mental Health, having been found by a jury to be a sexually violent

predator under Missouri’s Sexually Violent Predator Act (SVP Act), Mo. Rev.

Stat. §§ 632.480, et seq. He brings this petition for writ of habeas corpus under 28

U.S.C. § 2254, arguing that his judgment and commitment under the SVP Act was

unconstitutionally obtained. I will deny the petition.

                             Procedural Background

      Blum pled guilty in 1997 to three counts of sodomy and seven counts of

statutory rape first degree. The Circuit Court of St. Francois County, Missouri,

sentenced Blum to ten concurrent terms of twenty-three years’ imprisonment.

Prior to Blum’s scheduled release in July 2014, the State petitioned to have Blum

civilly committed as a sexually violent predator (SVP) under the SVP Act. (Resp.
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 2 of 24 PageID #: 1350




Exh. B at pp. 17-34.) The matter went to trial and, on July 13, 2016, a St. Francois

County jury found Blum to be an SVP. The court entered judgment that same date,

committing Blum to the custody of the Missouri Department of Mental Health.1

The Missouri Court of Appeals affirmed this judgment and commitment on

October 17, 2017. (Resp. Exh. F.)

       Blum filed this federal habeas action in July 2018. After being instructed to

do so by the Court, Blum filed an amended petition on August 30, 2018.

                                   Grounds for Relief

       In his amended petition for writ of habeas corpus, Blum raises five grounds

for relief:

       1) That the trial court erred in failing to sua sponte declare a mistrial when
       it became apparent during voir dire examination that an unbiased jury could
       not be selected from the venire panel;

       2) That Blum received ineffective assistance of trial counsel for failing to
       move for mistrial based upon the biased nature of the venire panel;

       3) That the trial court erred in denying Blum’s motion for mistrial based
       upon the State’s failure to disclose a letter from a third party indicating that
       Blum performed card tricks while detained;

       4) That the trial court erred in denying Blum’s motion to dismiss based on
       his argument that the unavailability of discharge under the SVP Act violates
       his constitutional right to liberty; and

       5) That the trial court erred in denying Blum’s motion to dismiss based on
       his argument that commitment to the Department of Mental Health violates

1
 Blum is currently committed to the Sex Offender Rehabilitation and Treatment Service
program at the Sexual Offender Treatment Center in Farmington, Missouri.
                                            -2-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 3 of 24 PageID #: 1351




      his rights to due process, equal protection, to remain silent, the effective
      assistance of counsel, and to be convicted only upon proof beyond a
      reasonable doubt; and his rights to be free from double jeopardy and from
      application of laws ex post facto.

      In response, respondent argues that I should defer to the decision of the

Missouri Court of Appeals and find that Blum is not entitled to relief on any of his

claims.

                                Standard of Review

      Federal habeas review is available to challenge a State court order of civil

commitment, even though the order was not the result of a criminal conviction.

Duncan v. Walker, 533 U.S. 167, 176 (2001). Courts have regularly reviewed civil

commitment proceedings relating to the involuntary commitment of sex offenders

under State statutes, see Poole v. Goodno, 335 F.3d 705 (8th Cir. 2003); Linehan v.

Milczark, 315 F.3d 920 (8th Cir. 2003), and this Court has applied habeas corpus

analysis to claims challenging civil commitments under Missouri’s SVP Act. See,

e.g., Perkins v. Schmitt, No. 4:14 CV 1505 CDP, 2017 WL 4123054 (E.D. Mo.

Sept. 18, 2017); Fogle v. Blake, No. 4:06 CV 900 RWS (AGF), 2006 WL 3469613

(E.D. Mo. Nov. 29, 2006), adopted by, 2006 WL 3792627 (E.D. Mo. Dec. 20,

2006); Jones v. Blake, No. 4:06 CV 402 ERW (DDN), 2008 WL 4820788 (E.D.

Mo. Nov. 5, 2008).

      In order to obtain federal habeas review of a claim raised in a § 2254

petition, the petitioner must have first raised the federal constitutional dimensions
                                         -3-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 4 of 24 PageID #: 1352




of the claim in State court in accordance with State procedural rules. Duncan v.

Henry, 513 U.S. 364 (1995) (per curiam); Beaulieu v. Minnesota, 583 F.3d 570,

573 (8th Cir. 2009) (quoting Gilmore v. Armontrout, 861 F.2d 1061, 1065 (8th Cir.

1988)). If the petitioner failed to properly present the claim in State court, and no

adequate non-futile remedy is currently available by which he may bring the claim

in that forum, the claim is deemed procedurally defaulted and cannot be reviewed

by the federal habeas court “unless the [petitioner] can demonstrate cause for the

default and actual prejudice as a result of the alleged violation of federal law, or

demonstrate that failure to consider the claims will result in a fundamental

miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also

Martinez v. Ryan, 566 U.S. 1, 10-11 (2012).

      Where the State court adjudicated a claim on the merits, federal habeas relief

can be granted on the claim only if the State court adjudication “resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

28 U.S.C. § 2254(d)(1); or “was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding,” 28 U.S.C. §

2254(d)(2). See Williams v. Taylor, 529 U.S. 362, 379 (2000). The federal law

must be clearly established at the time petitioner’s State adjudication became final,

and the source of doctrine for such law is limited to the United States Supreme


                                          -4-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 5 of 24 PageID #: 1353




Court. Id. at 380-83.

      A State court’s decision is “contrary to” clearly established Supreme Court

precedent when it is opposite to the Supreme Court’s conclusion on a question of

law or different than the Supreme Court’s conclusion on a set of materially

indistinguishable facts. Williams, 529 U.S. at 412-13; Carter v. Kemna, 255 F.3d

589, 591 (8th Cir. 2001). A State court’s decision is an “unreasonable application”

of Supreme Court precedent if it “identifies the correct governing legal principle

from [the Supreme Court’s] decisions but unreasonably applies that principle to the

facts of the prisoner’s case.” Williams, 529 U.S. at 413. Merely erroneous or

incorrect application of clearly established federal law does not suffice to support a

grant of habeas relief. Instead, the State court’s application of the law must be

objectively unreasonable. Id. at 409-11; Jackson v. Norris, 651 F.3d 923, 925 (8th

Cir. 2011). Finally, when reviewing whether a State court decision involves an

“unreasonable determination of the facts” in light of the evidence presented in the

State court proceedings, a federal court must presume that State court findings of

basic, primary, or historical facts are correct unless the petitioner rebuts the

presumption with clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Rice v.

Collins, 546 U.S. 333, 338-39 (2006); Collier v. Norris, 485 F.3d 415, 423 (8th

Cir. 2007). Erroneous findings of fact do not ipso facto ensure the grant of habeas

relief. Instead, the determination of these facts must be unreasonable in light of the


                                          -5-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 6 of 24 PageID #: 1354




evidence of record. Collier, 485 F.3d at 423; Weaver v. Bowersox, 241 F.3d 1024,

1030 (8th Cir. 2001).

      I am “bound by the AEDPA [Antiterrorism and Effective Death Penalty Act]

to exercise only limited and deferential review of underlying state court decisions.”

Lomholt v. Iowa, 327 F.3d 748, 751 (8th Cir. 2003). To obtain habeas relief, Blum

must show that the challenged State court ruling “rested on ‘an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.’” Metrish v. Lancaster, 569 U.S. 351, 357-58 (2013)

(quoting Harrington v. Richter, 562 U.S. 86, 102-03 (2011)). This standard is

difficult to meet. Id.

            Ground 1 – Failure to Declare Mistrial During Voir Dire

      The Missouri Court of Appeals summarized the relevant circumstances of

voir dire examination as follows:

             During voir dire, defense counsel asked the venire panel if,
      knowing that there were more than ten victims, they could not
      “consider ever releasing [R.B.].” Defense counsel stated that she saw
      “a lot of hands” raised in response to her question. At this point, the
      State requested a side bar, out of the hearing of the venire panel, and
      objected to the question as it “call[ed] for commitment.” Defense
      counsel offered to rephrase the question, whereupon Defense counsel
      asked if the venire panel was able to consider whether R.B. did or did
      not meet the criteria to be committed under the law. Venireperson 6
      responded that she could not find R.B. innocent, and that she would
      have a hard time following the court’s instructions to consider both
      potential outcomes. Defense counsel then asked if there was anyone
      on the panel who could not follow the court’s instructions.
      Venirepersons 4, 7, 9, 11, 19, 25, 28, 30, 32, 34, 37, 44, 49, 55, 58, 60,
                                         -6-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 7 of 24 PageID #: 1355




       61, 64, 65, 67, 68, 73, 74, 75, indicated that they could not follow the
       court’s instructions. The State struck these venirepersons for cause.

(Resp. Exh. F at pp. 4-5.)2 Following these strikes for cause, defense counsel

raised no objection nor moved to strike the entire venire panel. (Id. at p. 5.) Blum

claims that the trial court erred in failing to declare a mistrial sua sponte given that

an unbiased jury could not be chosen from this venire panel.

       Blum raised this claim on direct appeal. But because the claim was not

preserved at the trial court level, the Missouri Court of Appeals reviewed the claim

for plain error and, finding none, denied relief. (Resp. Exh. F at pp. 5-6.)

Because this claim was not preserved in the trial court for appellate review, and the

court of appeals analyzed the claim for plain error, I agree with respondent that the

claim is subject to procedural default analysis. See Clark v. Bertsch, 780 F.3d 873

(8th Cir. 2015). The court of appeals’ substantive discussion of this unpreserved

claim does not lift the procedural bar given that the court’s discussion was merely

in conjunction with its plain error review. See Hayes v. Lockhart, 766 F.2d 1247,

1252 (8th Cir. 1985); see also Pollard v. Delo, 28 F.3d 887, 889 (8th Cir. 1994)

(State court’s consideration of merits of claim “as a matter of grace” does not erase

fact that claim is defaulted because of petitioner’s failure to comply with State’s

procedural rule). Accordingly, I may review the merits of this unpreserved and


2
 Because Blum does not rebut these findings of fact with clear and convincing evidence, I
presume them to be correct. 28 U.S.C. § 2254(e)(1).
                                             -7-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 8 of 24 PageID #: 1356




procedurally defaulted claim only if Blum shows cause for the default and actual

prejudice resulting from the alleged constitutional violation, or that a fundamental

miscarriage of justice would occur if I were not to address the claim. Coleman,

501 U.S. at 750.

      In his amended habeas petition (ECF 8) and supplemental argument (see

ECF 39), Blum appears to claim that trial counsel’s failure to move for mistrial and

thus preserve this issue for appeal caused his procedural default. For ineffective

assistance of counsel to constitute cause to excuse procedural default, the

ineffective assistance must rise to the level of an independent constitutional

violation. Evans v. Luebbers, 371 F.3d 438, 445 (8th Cir. 2004) (citing Edwards v.

Carpenter, 529 U.S. 446, 451-52 (2000)). “Thus, the assistance rendered must

have been constitutionally substandard and prejudice must have resulted

therefrom.” Id. (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). For

the reasons discussed below on Blum’s related claim of ineffective assistance of

counsel, Blum has failed to show that the alleged ineffective assistance rose to the

level of an independent constitutional violation. Accordingly, he has failed to

show cause to excuse his procedural default. Nor has Blum shown that a

fundamental miscarriage of justice would result if I do not consider this defaulted

claim. See Abdi v. Hatch, 450 F.3d 334, 338 (8th Cir. 2006) (petitioner must

present new evidence of actual innocence or show that a constitutional violation


                                         -8-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 9 of 24 PageID #: 1357




has probably resulted in the conviction of one who is actually innocent).

      Accordingly, the claim raised in Ground 1 is procedurally barred from

federal habeas review and will be denied.

                  Ground 2 – Ineffective Assistance of Counsel

      Blum claims that trial counsel rendered ineffective assistance by failing to

move for mistrial once it became apparent that a fair and impartial jury could not

be selected from the biased venire panel. Blum raised this claim on direct appeal.

The Missouri Court of Appeals denied relief, finding that a claim of ineffective

assistance of SVP counsel is neither constitutionally nor statutorily cognizable, nor

cognizable on direct appeal. (Resp. Exh. F at pp. 6-7.) For the following reasons,

I must defer to the court of appeals’ determination. In addition, the claim does not

establish cause for Blum’s default of the claim raised in Ground 1.

Independent Claim of Ineffective Assistance of Counsel

      When the Missouri Court of Appeals rendered its decision in Blum in

October 2017, there was no clearly established federal law, as determined by the

United States Supreme Court, that a respondent in a civil SVP proceeding had a

constitutional right to the effective assistance of counsel during such proceeding.

As a federal habeas court, therefore, I cannot find that the Missouri Court of

Appeals’ decision that Blum’s claim was constitutionally non-cognizable “resulted

in a decision that was contrary to, or involved an unreasonable application of,

                                         -9-
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 10 of 24 PageID #: 1358




clearly established Federal law, as determined by the Supreme Court of the United

States.” 28 U.S.C. § 2254(d)(1). See White v. Woodall, 572 U.S. 415, 419 (2014)

(“clearly established Federal law” includes only the holdings of United States

Supreme Court decisions).

      Blum asks me to apply the Missouri Supreme Court’s holding in In re Care

& Treatment of Grado – decided less than a year after his appeal – that due process

requires the effective assistance of counsel in SVP trials given that the sought-after

remedy in the proceeding, that is, involuntary civil commitment, impinges on the

respondent’s fundamental liberty interest. 559 S.W.3d 888, 895-96 (Mo. banc

2018). “Counsel in these proceedings help to protect the individual from having a

fundamental right of liberty taken away.” Id. at 896. But this decision was based

on the court’s interpretation of only Missouri’s and other States’ legal precedents,

not federal law. And it invoked clearly established federal law, i.e., Strickland v.

Washington, only to determine whether Grado’s counsel was constitutionally

ineffective. See Grado, 559 S.W.3d at 894-99. If a rationale must be extended

before it can be applied to the facts at hand, “then by definition the rationale was

not ‘clearly established at the time of the state-court decision.’” White, 572 U.S. at

426 (quoting Yarborough v. Alvarado, 541 U.S. 652, 666 (2004)). The Missouri

Supreme Court’s 2018 decision that respondents have a constitutional right to the

effective assistance of counsel at SVP proceedings was not based upon clearly


                                         - 10 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 11 of 24 PageID #: 1359




established federal law. If such law was not clearly established in 2018, then it

certainly was not clearly established in 2017 when the Missouri Court of Appeals

rendered its decision here.

      Blum’s independent claim of ineffective assistance of counsel will be

denied.

Ineffective Assistance of Counsel as Cause for Default

      Given that Blum contends that counsel’s alleged ineffectiveness in failing to

move for mistrial caused him to default the claim of trial court error raised in

Ground 1 of this habeas petition, I will consider – out of an abundance of caution –

the substance of Blum’s claim for this purpose. See Edwards, 529 U.S. at 451 (in

certain circumstances, counsel’s ineffectiveness in failing to properly preserve a

claim for review in State court may constitute cause to excuse procedural default).

But see Davila v. Davis, 137 S. Ct. 2058, 2062 (2017) (where no constitutional

right to counsel exists for underlying proceeding, any attorney error in that

proceeding that led to default in State court cannot constitute cause for default in

federal habeas) (citing Coleman, 501 U.S. 722).

      As noted above, the Missouri Court of Appeals addressed the substance of

Blum’s mistrial claim in conjunction with its review of the claim for plain error. In

this discussion, the court of appeals observed that the circumstances of the voir

dire examination did not warrant a mistrial:


                                         - 11 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 12 of 24 PageID #: 1360




      Here, there was no indication that the entire venire panel responded as
      argued by R.B. or that the entire venire panel was tainted by defense
      counsel’s question. The circumstances were not so extraordinary as to
      warrant a mistrial. Moreover, R.B. did not suffer manifest injustice as
      every venire person who expressed an inability to follow the court’s
      instructions was struck for cause.

             Additionally, the trial court properly instructed the jury to keep
      an open mind about the case until they heard all the evidence. “It is
      well-established the jurors are presumed to follow the instructions
      provided.” State v. Dominguez-Rodriguez, 471 S.W.3d 337, 344 (Mo.
      App. E.D. 2015). Because the jurors here were instructed not to make
      up their minds until after all the evidence was presented, it is
      presumed they followed the instructions and reached their decision as
      instructed. Dominguez-Rodriguez, 471 S.W.3d at 344.

(Resp. Exh. F at p. 5.) Accordingly, if trial counsel had indeed preserved the

mistrial claim for appellate review, it is unlikely that the Missouri Court of

Appeals would have granted relief on the claim.

      For ineffective assistance of counsel to constitute cause to excuse a

procedural default, the ineffective assistance must rise to the level of an

independent constitutional violation. Evans, 371 F.3d at 445. Blum must therefore

show a “reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

Here, given that the court of appeals found that mistrial was not warranted on the

basis Blum claimed, there is no reasonable probability that if counsel had

preserved the claim for appellate review, the result of the proceeding would have

been different. Accordingly, it cannot be said that the conduct of counsel as


                                         - 12 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 13 of 24 PageID #: 1361




alleged by Blum rose to the level of an independent constitutional violation. See

Zinzer v. State of Iowa, 60 F.3d 1296, 1299 (8th Cir. 1995) (no ineffective

assistance in failing to raise claim unlikely to succeed).

      Blum’s claim of ineffective assistance of trial counsel is therefore

insufficient to establish cause to excuse his procedural default of the claim raised

in Ground 1 of the amended petition.

      Ground 3 – Failure to Declare Mistrial on Withholding of Evidence

      Blum claims that he was denied due process when the trial court failed to

grant his motion for mistrial for the State’s failure to disclose a letter from a third

party indicating that Blum continued to perform card tricks while detained. Blum

argues that his defense strategy was affected by the State’s use of this information

in that it suggested that Blum continued to have serious difficulty in controlling his

behavior. Blum raised this claim on direct appeal and, upon consideration of the

merits of the claim, the Missouri Court of Appeals denied relief. (Resp. Exh. F at

pp. 7-10.)

      My review is limited to federal constitutional errors, not errors of State

evidentiary matters. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Therefore, any consideration of alleged trial court error in failing to declare a

mistrial is limited to whether Blum was denied due process by the trial court’s

ruling and not on whether the trial court misapprehended State discovery rules in


                                          - 13 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 14 of 24 PageID #: 1362




making its ruling. Id. To establish a due process violation, Blum must show that

“‘absent the alleged impropriety, the verdict probably would have been different.’”

Harris v. Bowersox, 184 F.3d 744, 752 (8th Cir. 1999) (quoting Carter v.

Armontrout, 929 F.2d 1294, 1296 (8th Cir. 1991)).

      As summarized by the Missouri Court of Appeals, Blum testified at trial that

he knew performing magic tricks was a risk factor identified in the Missouri Sex

Offender Program and that he had told the prosecutor during a recent deposition

that he had stopped performing card/magic tricks in 2014. (Resp. Exh. F at pp. 7-

8.) Blum also testified at his deposition, however – and admitted at trial – that he

had performed such tricks as recently as two months before trial. (See Resp. Exh.

A at pp. 304, 457-60.) Blum testified at trial that he thought it was okay to resume

card tricks in jail given that there were no children around – “[w]hat’s a card trick

going to hurt?” (Resp. Exh. F at pp. 7-8.)

      The day after Blum concluded his trial testimony, defense counsel reported

to the trial court that she had just learned that there was a letter written by one of

Blum’s fellow detainees claiming that Blum was doing card tricks, that the letter

was provided to the State without her knowledge, and that the State told her the

letter “did not exist” when she asked for the letter the previous evening. (Resp.

Exh. F at p. 8; Resp. Exh. A at pp. 487-88.) Defense counsel reported to the court

that she would have changed her trial strategy if she had had the letter, and


                                          - 14 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 15 of 24 PageID #: 1363




particularly would have reconsidered the decision to have Blum testify. (Resp.

Exh. A at p. 487.) The prosecutor responded that he had never seen the letter, that

he and his staff looked for the letter after defense counsel asked about it, and that it

was not located. (Id. at 489-91; Resp. Exh. F at p. 8.) The prosecutor stated,

however, that regardless of the existence of the letter, he would have asked Blum if

he continued to do magic tricks in jail “because the records are replete with

situations where Mr. Blum used magic as either a grooming tool or some sort of

technique to gain access to children.” (Resp. Exh. A at p. 492.) The trial court

denied defense counsel’s motion for mistrial. (Id. at p. 495.)

      On appeal, the Missouri Court of Appeals denied Blum’s due process claim,

finding that Blum did not suffer any prejudice by the court’s ruling given that even

without the letter, the prosecutor would have asked Blum about his continued use

of magic because of his admission that he used magic to gain access to children as

a grooming tool. (Resp. Exh. F at pp. 9-10.) This determination is neither contrary

to nor an unreasonable application of clearly established federal law.

      To establish prejudice on a due process claim, a habeas petitioner must show

that the alleged unconstitutional error so fatally infected the proceedings that the

entire trial was rendered fundamentally unfair and that, in the absence of the error,

the result of the proceeding would likely have been different. Harris, 184 F.3d at

752; Roberts v. Bowersox, 61 F. Supp. 2d 896, 914 (E.D. Mo. 1999) (citing


                                         - 15 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 16 of 24 PageID #: 1364




Kellogg v. Skon, 176 F.3d 447, 452 (8th Cir. 1999)). Here, Blum claims that the

prosecutor’s failure to disclose the letter affected his defense strategy, thus

resulting in prejudice by the court’s failure to grant a mistrial. Indeed, as set out

above, defense counsel did argue to the trial court that she would have changed her

trial strategy if she had had the letter in question, and particularly would have

reconsidered having Blum testify at trial. But the entirety of the trial record shows

that, even if Blum had not testified at trial, his deposition testimony and other trial

testimony (including his mother’s) showed that he continued to perform magic

tricks while detained – up until about two months before the July 2016 trial. (See,

e.g., Resp. Exh. A at pp. 414, 472-73, 579.) And Dr. Harry Goldberg, a forensic

psychologist,3 testified at trial about the effect of Blum’s continued performance of

magic tricks in prison, acknowledging that Blum testified to such during his

deposition. (See id. at pp. 304-06, 310-11, 314.) Accordingly, with or without the

letter, and with or without Blum’s trial testimony, the prosecutor was prepared to

present evidence and testimony regarding Blum’s continued use of card/magic

tricks while detained and the negative implications such use had on his status as an

offender. Because the jury would continue to have before it the substance of this

evidence, it cannot be said that the result of the proceeding would have been

different in the absence of the alleged unconstitutional error.


3
    See Resp. Exh. A at p. 166.
                                         - 16 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 17 of 24 PageID #: 1365




       Accordingly, the Missouri Court of Appeals’ decision that Blum was not

prejudiced by the trial court’s ruling and thus was not deprived of due process was

neither contrary to nor an unreasonable application of clearly established federal

law. The claim raised in Ground 3 of Blum’s amended petition will therefore be

denied.

       Ground 4 – Failure to Grant Motion to Dismiss/Denial of Liberty

       In his fourth ground for relief, Blum claims that the trial court erred in

denying his motion to dismiss because there is no possibility for discharge under

the SVP Act, resulting in his being unconstitutionally deprived of his liberty.

Blum raised this claim on direct appeal, and the Missouri Court of Appeals denied

relief on several bases, including lack of reviewability, lack of merit, and ripeness.

(Resp. Exh. F at pp. 10-12.) Because I do not have jurisdiction over the claim, I

will dismiss it.

       In his motion to dismiss filed before the trial court, Blum raised the legal

argument that the SVP Act was unconstitutional on its face and as applied to him

because amendments enacted in 2006 removed the possibility of full discharge and

added procedures for a person committed under the Act to instead obtain

conditional release under which he would be subject to lifetime supervision by the

Department of Mental Health, a parole officer, and the court. (See Resp. Exh. B at

pp. 59-90.) On appeal of the denial of this motion, the Missouri Court of Appeals


                                         - 17 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 18 of 24 PageID #: 1366




determined, inter alia, that the claim was not ripe as Blum had “not filed any

petitions for release and has not demonstrated that he would even be entitled to

unconditional release. As the State correctly points out, R.B. cannot attack the

commitment procedures in his case by asking this Court to assume that the State

will act unconstitutionally in the future.” (Resp. Exh. F at p. 11.) Because this

claim challenges the conditions of Blum’s possible future release, I agree with the

Missouri Court of Appeals that it is not ripe for adjudication.

      The ripeness doctrine is grounded in Article III’s jurisdictional limit to

deciding actual cases and controversies. Public Water Supply Dist. No. 8 of Clay

Cnty., Mo. v. City of Kearney, Mo., 401 F.3d 930, 932 (8th Cir. 2005). The basic

rationale of the doctrine is to “‘prevent the courts, through avoidance of premature

adjudication, from entangling themselves in abstract disagreements.’” Nebraska

Pub. Power Dist. v. MidAmerican Energy Co., 234 F.3d 1032, 1037 (8th Cir. 2000)

(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148 (1967)). “The touchstone of

a ripeness inquiry is whether the harm asserted has matured enough to warrant

judicial intervention.” Parrish v. Dayton, 761 F.3d 873, 875 (8th Cir. 2014)

(internal citations and quotation marks omitted). “A claim is not ripe for

adjudication if it rests upon ‘contingent future events that may not occur as

anticipated, or indeed may not occur at all.’” Texas v. United States, 523 U.S. 296,

300 (1998) (quoting Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568,


                                        - 18 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 19 of 24 PageID #: 1367




580-81 (1985)). I may raise and address the question of ripeness sua sponte.

National Park Hosp. Ass’n v. Department of Interior, 538 U.S. 803, 808 (2003).

      After a person is committed under the SVP Act, Missouri law provides

avenues for that person to secure conditional release. The director of the

Department of Mental Health (or their designee) is required to prepare an annual

report on each resident’s mental condition and provide it to the State court that

committed the person. Mo. Rev. Stat. § 632.498.1. If the director determines that

a resident is no longer likely to commit acts of sexual violence, then the director

“shall authorize the person to petition the court for release.” Id. § 632.501.

Alternatively, a resident may file their own petition for release without director

approval. See id. §§ 632.498.2, 632.504. If the court at a hearing determines by a

preponderance of the evidence that the committed person is no longer likely to

engage in acts of sexual violence if released, then the person is entitled to a trial on

the issue. See id. § 632.498.4; In re Coffman, 225 S.W.3d 439, 442-44 (Mo. banc

2007). To justify continued commitment, the State must prove by clear and

convincing evidence that the person is still likely to engage in acts of sexual

violence if released. Mo. Rev. Stat. § 632.498.5(3). Otherwise, the person is

entitled to conditional release. See id. §§ 632.498.5(4), 632.505.1. Accordingly, it

is only after completion of the process of review, petition, hearing, and trial that

conditional release is considered.


                                         - 19 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 20 of 24 PageID #: 1368




      Blum’s challenge to the constitutionality of conditional release is based on a

future application of the law that will be based on consideration of factual

circumstances that have not yet occurred. And with no indication that the process

for Blum’s conditional release has begun, Blum will endure no immediate hardship

if this claim is not now addressed. See Abbott Labs v. Gardner, 387 U.S. 136, 149

(1967) (factors to consider in determining ripeness: “the fitness of the issues for

judicial decision and the hardship to the parties of withholding court

consideration”), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99

(1977). Blum’s challenge to the constitutionality of potential future conditional

release is therefore premature. Accordingly, the claim is not ripe for adjudication,

and I must dismiss it for lack of jurisdiction. United States v. Gates, 915 F.3d 561

(8th Cir. 2019) (per curiam).

   Ground 5 – Failure to Grant Motion to Dismiss/Omnibus Constitutional
                                Grounds

      In his final ground for relief, Blum claims that the trial court erred in

denying his motion to dismiss because his trial and commitment as an SVP

violated several of his constitutional rights, namely his rights to due process, equal

protection, freedom from double jeopardy and ex post facto laws, proof beyond a

reasonable doubt, silence, and effective assistance of counsel. Blum raised this

claim on direct appeal, and the Missouri Court of Appeals denied relief. (Resp.

Exh. F at pp. 12-14.)
                                         - 20 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 21 of 24 PageID #: 1369




      First, relying on Kansas v. Hendricks, 521 U.S. 346 (1997), the court of

appeals denied Blum’s ex post facto and double jeopardy challenges, finding that

these constitutional protections do not apply to commitments under Missouri’s

SVP Act because the proceedings are civil in nature. (Resp. Exh. F at p. 12.) This

determination is neither contrary to nor an unreasonable application of clearly

established federal law. See Hendricks, 521 U.S. at 361-62 (right to be free from

double jeopardy and ex post facto laws does not apply to civil commitment

proceedings that do not implicate the primary objectives of criminal punishment:

retribution or deterrence).

      To the extent Blum claims that the State should be required to prove the

grounds for his commitment beyond a reasonable doubt rather than by clear and

convincing evidence, the court of appeals followed the guidance of Addington v.

Texas, 441 U.S. 418 (1979), and determined that the purpose of Missouri’s SVP

Act – that is, to protect society and provide mental health treatment to SVPs – was

appropriately satisfied with the clear-and-convincing burden of proof given that it

properly allocated the risk between the State and the putative SVP while protecting

the rights of putative SVPs with the formal processes required. (Resp. Exh. F at p.

13.) This determination is neither contrary to nor an unreasonable application of

clearly established federal law. See Addington, 441 U.S. at 432 (“We have

concluded that the reasonable-doubt standard is inappropriate in civil commitment


                                        - 21 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 22 of 24 PageID #: 1370




proceedings because, given the uncertainties of psychiatric diagnosis, it may

impose a burden the state cannot meet and thereby erect an unreasonable barrier to

needed medical treatment.”).

      As to Blum’s claim that he was denied his right to silence, the court of

appeals reasonably denied relief based on Allen v. Illinois, 478 U.S. 364 (1986),

which held that the Fifth Amendment’s right to remain silent did not extend to

persons subject to adjudication in a civil proceeding as to whether they are a

sexually dangerous person because such proceedings are not punitive or criminal in

nature. Id. at 373-74. (See Resp. Exh. F at p. 13.) And, as discussed above

regarding Blum’s claim that he was denied his right to counsel, there is no clearly

established federal right to counsel in State civil commitment proceedings.

      Finally, with respect to Blum’s contention that he was denied due process

and his right to equal protection, the court of appeals characterized this argument

as one challenging Mo. Rev. Stat. § 632.492’s provisions that allowed the State to

request a jury trial over his objection. (See Resp. F at p. 13.) Although respondent

avers that the court of appeals addressed this claim on its merits (see ECF 16 at p.

20), the court of appeals actually declined to review this aspect of the claim

because Blum had failed to preserve it at the trial court level for appellate review.

(Resp. Exh. F at p. 13.) Regardless, to the extent the court of appeals characterized

the claim as challenging the State’s right to jury demand, the claim is not


                                         - 22 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 23 of 24 PageID #: 1371




cognizable on federal habeas review because, as demonstrated by his brief on

appeal, Blum sought relief based only on a purported violation of State law. In his

appellate brief, Blum argued that the State’s demand for jury trial over his waiver

violated only Missouri law, and specifically Article 1, § 22(a) of the Missouri

Constitution and Mo. Rev. Stat. §§ 632.335, 632.350. (See Resp. Exh. D at p. 82.)

Because federal habeas review is available only on claims that a person is in

custody in violation of the Constitution, laws, or treaties of the United States,

Blum’s claim brought under Missouri state law is not cognizable and will be

dismissed. 24 U.S.C. § 2254(a); Estelle, 502 U.S. at 68.

      To the extent Blum’s due process and equal protection claim raised in this

ground is actually directed to the manner by which the State conducts its review

and conditional release process under the SVP Act, as claimed in his appellate

brief (see Resp. Exh. D at pp. 74-77), this claim is premature given that Blum’s

challenge is directed to how application of the review and release process may

affect him in the future. Because Blum is challenging potential future action, the

claim is not ripe for review, and I must dismiss it for lack of jurisdiction. United

States v. Gates, 915 F.3d 561 (8th Cir. 2019) (per curiam).

                                Motion for Hearing

      Blum moves for a hearing on the issues raised in this action. Because the

existing record before the Court is sufficient to resolve Blum’s claims, I will deny


                                         - 23 -
Case: 4:18-cv-01203-CDP Doc. #: 42 Filed: 03/22/21 Page: 24 of 24 PageID #: 1372




his motion. Johnston v. Luebbers, 288 F.3d 1048, 1060 (8th Cir. 2002).

                             Certificate of Appealability

      Blum has failed to make a substantial showing that he was denied a federal

constitutional right. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (for

substantial showing, issues must be debatable among reasonable jurists, reasonably

subject to a different outcome on appeal, or otherwise deserving of further

proceedings). I will therefore not issue a Certificate of Appealability on any of his

claims.

      Accordingly,

      IT IS HEREBY ORDERED that Roger Blum’s amended petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254 [8] is denied, and his original

petition [1] is denied as moot. Blum’s motion for a hearing [41] is likewise denied.

      IT IS FURTHER ORDERED that a Certificate of Appealability will not

issue in this action because petitioner has not made a substantial showing of a

denial of a constitutional right.

      A separate Judgment is filed herewith.




                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE
Dated this 22nd day of March, 2021.

                                        - 24 -
